Citation Nr: 1737318	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition. 

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in June 2016, at which time it was remanded for outstanding service treatment records and a medical opinion.  The records and an adequate opinion were obtained and the matter has since been returned to the Board.  As there has been substantial compliance with the June 2016 remand, no further development is necessary. 

In September 2015, the Veteran submitted a timely notice of disagreement with an August 2015 rating decision that denied service connection for migraine headaches.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran's coronary artery disease did not begin in service and is not otherwise related to service, including his one complaint of chest pain in March 1969 and in-service hospitalizations.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met. 
38 U.S.C.A. §§ 11220, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  


The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  

In March 2017, the Veteran requested a 45-day extension to respond to the Supplemental Statement of the Case, and his representative then requested a 60-day extension on April 17, 2017.  While the Board did not explicitly respond to these requests, the extension requests have been satisfied as several months have since passed.  An additional extension has not been requested.  Accordingly, the Board finds it can proceed on the available evidence.   Moreover, no new evidence was received after the February 2017 Supplemental Statement of the Case on this issue.  [The Veteran did submit copies of his service treatment records in May 2017 pertaining to his claim for headaches, but they are not relevant to his heart claim.]  The Board thus finds that all due process considerations have been met.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.




Service Connection for Coronary Artery Disease

The Veteran contends that his CAD began in service or is otherwise related to symptoms experienced in service.  Specifically, during the Board hearing and in lay statements, he contends that he experienced symptoms of a heart condition in service after his leg got trapped in a door.  He was hospitalized for right calf phlebitis and chest pains for one month, at which time he was released onto light duty.  Shortly after, he contends that he collapsed and was in a coma at New Richmond Family Hospital.  These events were corroborated by the Veteran's ex-wife in a March 2016 statement.  

Moreover, the Veteran contends that, while receiving heart treatment in the 1990s, his doctor stated the left ventricle "rebuilt itself" over many years.  The Veteran relates it to the chest pains and loss of consciousness he experienced in service.  

The Board finds, however, that the Veteran's CAD did not begin in service and is otherwise not related to any in-service events or illnesses.  In making this determination, the Board heavily relied on the available service treatment records and VA examinations.  After careful review, the available service treatment records do not reveal treatment for CAD or another heart condition in service.  On September 9, 1968, the Veteran was treated for headaches at the Naval Air Station.  It was noted that he had a history of headaches for the past 2.5 months and a neurological examination revealed divergence of the eyes.  He was referred for a neurological evaluation to rule out neoplasm and subsequently hospitalized at Walter Reed from September 10, 1968 to September 27, 1968 for treatment.  A chest scan was performed during this period and showed no active inflammatory disease.  At discharge, he was diagnosed with "headaches, of obscure etiology, probably psychological basis" and given a restricted profile through January 5, 1969.  The treatment records and thorough discharge summary did not mention any chest or heart issues.   

On February 12, 1968, the Veteran was again treated for headaches at the Naval Air Station.  He was subsequently readmitted to Walter Reed from February 13, 1969 to March 1, 1969.  At discharge, he was assessed with headaches, probably of a functional etiology, and a hematoma, calf of right leg, resolving.  Treatment records did not mention heart issues, and the discharge summary noted that the Veteran was "in good general health other than the headaches."  
 
On March 10, 1969, the Veteran complained of chest pains that lasted approximately 10 minutes in duration.  On March 18, 1969, it was noted that the Veteran's chest was clear but he was still coughing.  On March 18, 1969, the Veteran was admitted to William Beaumont General Hospital for a pilonidal cyst and hemolytic staph.  

In August 1969, the Veteran underwent a psychiatric evaluation due to continued complaints of chronic headaches.  The evaluator noted that while the Veteran had "a tendency to somatize some of his inner feelings into head and neck stiffness and lumbar pain" they were related to his father's heart attack earlier that year.  No psychiatric disease was found and, importantly, no chest or heart issues were mentioned.  At separation in December 1971, the heart and vascular evaluations were normal and no medical issues were noted.   

Accordingly, the service treatment records do not show treatment for CAD or any other heart condition, despite numerous hospitalizations and medical evaluations that included detailed medical histories.  

The Veteran underwent a VA examination in March 1972, after service, and it was noted that he was treated for left leg thrombophlebitis and pneumonia in service, both of which resolved with no residual problems.  The examiner noted that he had a negative cardiac history, his heart evaluation was normal, and he had a normal chest scan.  He was diagnosed with thrombophlebitis, left leg, no residuals, post-surgical pilonidal cyst, and hemorrhoids.   Thus, there is no evidence of a heart or chest condition immediately after service. 

The Veteran has been afforded several VA examinations since he was diagnosed with CAD.  In July 2012, the VA examiner concluded that the CAD was less likely than not related to service because the service treatment records and March 1972 examination were silent for cardiac problems.  Because the examiner did not address the March 1969 complaint of chest pain, an addendum medical opinion was sought from the same examiner.  He reaffirmed his previous conclusion and stated that there is no causal link between the single episode of chest pain and his current CAD.  Moreover, the Veteran's testimony regarding the private physician's discussion of his left ventricle does not support medical documentation of a prior heart condition other than possible revascularization of coronary arteries, which he stated can occur over the course of a few months to years, but not 27 years.   

In sum, the service and post-service medical evidence does not support the Veteran's claims that his CAD began in or is otherwise related to service.  

The Board considered the Veteran's contentions that he was treated for chest pains and symptoms of a heart condition in service.  The Board notes that the service treatment records do not demonstrate that the Veteran was in a coma at any point in service, despite numerous medical records documenting treatment after he injured his right calf and in March 1969.  Regardless, the weight of the medical evidence does not show that CAD began in service or is related to the one episode of chest pain in service.  Instead, the available contemporaneous treatment records, including several hospitalization summaries and detailed medical histories, overwhelmingly show treatment for headaches and do not discuss any heart issues or related complaints.  Indeed, the Veteran had normal heart evaluations while hospitalized in service, at separation from service, and immediately after service.  Accordingly, the contemporaneous medical evidence is far more probative in determining whether the Veteran's CAD began in or is otherwise related to service.  

Based on all the foregoing, the weight of the evidence reflects the Veteran's CAD manifested approximately 25 years after separation from service and is unrelated to any medical issues in service.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.


ORDER

Service connection for coronary artery disease is denied. 
REMAND

In September 2015, the Veteran submitted a timely notice of disagreement with an August 2015 rating decision that denied service connection for migraine headaches.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of service connection for migraine headaches.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


